The plaintiff, a passenger, brought this action against P. S. Bellamy and Exum Bellamy for personal injury, alleged to have been suffered by him as the result of the negligence of the defendant Exum Bellamy in driving an automobile off of the highway and down an embankment in order to avoid a collision with a freight train of the A.C.L. Railroad Company, at a grade crossing; said automobile being owned by the defendant P. S. Bellamy.
In our opinion the record does not contain sufficient evidence of negligence on the part of the driver of the automobile to carry the case to the jury, and therefore the judgment of nonsuit should be sustained as to both defendants.
Affirmed.